 In the Matter of LIGGETT AND MYERS TOBACCO COMPANY, EMPLOYERandTOBACCO WORKERS INTERNATIONAL UNION, AFL, PETITIONERIn the Matter of LIGGETT AND MYERS. TOBACCO COMPANY, EMPLOYERandFOOD, TOBACCO, AGRICULTURAL & ALLIED WORKERS UNION OFAMERICA, CIO, PETITIONERCases Nos.5-R-2778 and51V-R-1,respectively.Decided July 3,1947Mr. E. AS. TomsandFuller, Reade, Uinstead & Fuller,byMr. F. L.Fuller,of Durham, N. C., for the Employer.Dr. R. A. Young,of Durham, N. C., for the AFL.Air. Frank Green,of Winston-Salem, N. C., andMr. John J. Brown-lee,of Atlanta, Ga., for the CIO.Mr. George M. Yagltjian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing 1 inthese cases was held at Durham, North Carolina, on April 3, 1947,before Harold M. Weston, hearing officer.The hearing officer's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer, a New Jersey corporation with its principal officesand place of business in New York City, is engaged in the packing,storage, manufacture, and sale of tobacco and tobacco products. Itmaintains plants in California, Kentucky, Missouri, North.Carolina,1The CIO was not represented at the hearing because circumstances prevented itsrepresentative from receiving the Notice of Consolidated Hearing duly issued and servedupon the CIO by the Board. A communication, in the nature of a brief, from the CIOaffirms its continuing interest in these cases and its acceptance in entirety of the factualcontent of the present record.74 N. L R. B, No 80.443 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouth Carolina, Virginia, and in other States.Only the plants atGreenville and Kinston, North Carolina, are involved in the instantproceeding.During the 6-month period ending November 15, 1946,the Employer processed 5 million pounds of tobacco at each of thesetwo plants, all of which was obtained from within the State of NorthCarolina.During the same period, 95 percent of the tobacco proc-essed at each of these plants was shipped by the Employer to pointsoutside the State of North Carolina.The Employer admits and we find that it is engaged in commercewithin themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDTobacco Workers International Union, herein called the AFL, isa labor organization affiliated with the American Federation of Labor,claiming to represent employees of the Employer.Food, Tobacco, Agricultural & Allied Workers Union of America,herein called the CIO, is a labor organization, affiliated with theCongress of Industrial Organizations,claiming to represent employeesof the Employer.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Employer refuses to recognize either of the Petitioners in thesecases as the exclusive bargaining representative of the employees ofthe Employer, contending that there is presently no question concern-ing the representation of employees at either plant herein concerned.The Employer'sGreenville and Kinston plants are tobacco process-ing plants, open only during the normal season from August to No-vember.Prior to the commencement of these operations, the Em-ployer ships empty hogsheads to its plants during the summer,employing a dozen men for a few hours to unload the railroad cars.Processing activities do not occur before the middle of August.Dur-ing the closedseason noemployees are working regularly at the plants.On October 16, 1946, the AFL filed its petition in Case No. 5-R-2778,concerning employees at the Greenville plant and,on November 1,1946, the CIO filed its petition in Case No. 5W-R-1, concerningemployees at the Kinston plant.On November 1, 1946, the Employerand the Petitioners entered into a consent election agreement,coveringat least the Greenville plant.Before an election could be held, theplant was shut-down for the year.The Employer keeps a list of itsemployees who work at the plants and makes an effort to recall themtowork each season.Newspaper publish the opening date of thetobacco market,thereby announcing the time when workers may find LIGGETT AND MYERS TOBACCO COMPANY445employment at the processing plants.The Employer anticipates thatat least half the employees who will be working in the plant duringthe 1946-47 season will be employees of the previous season.Underthese circumstances, the fact that the plants are not at present inactive operation due to the normal seasonal nature of their activitieshas no bearing on the existence of questions concerning representationat these plants.The Employer's motions to dismiss the petitions arehereby denied.We find that questions affecting, commerce have arisen concerningthe representation of employees of the Employer within the meaning.of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSWe find that all production and maintenance employees at theEmployer'sGreenville and Kinston,North Carolina,plants, respec-tively, including truck drivers,but excluding watchmen and guards,'buyers,office and clerical employees,foremen,assistant foremen, andall other supervisory employees with authority to hire, promote, dis--charge,discipline,or otherwise effect changes in the status of em-phoyees, or electivelyrecommend such action,2constitute separatelimits appropriate for the purpose of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESAs noted above, the operations at the Employer's Greenville andKinston plants are seasonal in nature.The plants are now closedand will reopen for the 194 season in August.The peak of employ-ment comes at the commencement of the season during the last part ofAugust.Thereafter, employment remains at a fairly constant level,to the very end of the tobacco season in early November.Since no persons are presently employed in the units found appro-priate at either of the plants at this time, none of the parties seeksan immediate election.The Employer and the AFL are in accordthat the date for the election at the Greenville plant should be setbetween September 1 and 15; the CIO urges that the elecions at bothplants be set for August 15. In view of the impossibility of decid-ing at this time the day when operations will be resumed at theEmployer's two plants, we shall set no certain date for holding the2The Employer and the AFL entered into a stipulation with respect to the unit appro-priate for employees at the Greenville plant.Since the record discloses that the Greenvilleand Kinston plants are substantially alike in set-up and operations and the CIO has offeredno specific contention regarding the composition of the units at either plant, we concludethat similar,units at each plant are appropriate for bargaining purposes 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDelections, but shall direct that the elections be conducted at the plantssome time during the tobacco processing season of 1947 on a day ordays to be determined by the Regional Director among the employeesin the separate units found appropriate above, who were employedduring the pay-roll period immediately preceding the date of theelections .3Since the record is not wholly clear; as to the desires of the petition-ing labor organizations to participate in the two elections to be held,we shall provide a place for each of them on each ballot, subject totimely withdrawal as provided in our Direction of Elections.We shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONS 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Liggett and Myers TobaccoCompany, Greenville and Kinston, North Carolina, separate electionsby secret ballot shall be conducted in the tobacco processing season of1947, on a day or days to be determined by the Regional Director,under the direction and supervision of the Regional Director for theFifth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the respective units found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by Tobacco Workers International Union, AFL, or by Food,Tobacco, Agricultural & Allied Workers of America, CIO, for thepurposes of collective bargaining, or by neither.CHAIRMAN HLRZOG took no part in the consideration of the aboveDecision and Direction of Elections.3Matter of Greenwich Oyster Company,73 N. L. R B 1459.4Any participant in the elections herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot.